915 F.2d 1572
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dale LOUW, Carolyn Louw, Plaintiffs-Appellants,v.Robert ELGIN, Defendant-Appellee.
No. 89-2315.
United States Court of Appeals, Sixth Circuit.
Oct. 5, 1990.

Before KEITH and GUY, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
Dale and Carolyn Louw, pro se Michigan plaintiffs, appeal the district court's order granting summary judgment for the defendant and dismissing their complaint.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary damages, the Louws sued Robert Elgin, a Florida resident and previously a Michigan attorney, in state court.  The complaint alleged legal malpractice.  Elgin removed the case to federal court pursuant to 28 U.S.C. Sec. 1441.


3
Following the completion of discovery, the district court held a hearing on defendant's motion for summary judgment.  In an oral opinion, the court granted summary judgment and subsequently dismissed the case.  Proceeding pro se, the Louws have filed a timely appeal.


4
Summary judgment was properly entered for the defendant as there is no genuine issue of material fact and the defendant is entitled to judgment as a matter of law.  Fed.R.Civ.P. 56(c);  Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).  The Louws' claim is barred by the applicable statute of limitations.  See Mich.Comp.Laws Sec. 600.5805(4);  see also Mich.Comp.Laws Sec. 600.5838;  Adell v. Sommers, Schwartz, 170 Mich.App. 196, 206, 428 N.W.2d 26, 30 (1988).


5
We decline to award damages or costs under Fed.R.App.P. 38, as the appeal is not frivolous, unreasonable or without foundation.   See Wrenn v. Gould, 808 F.2d 493, 505 (6th Cir.1987).  However, an award of costs under Fed.R.App.P. 39 is appropriate in this case.  The defendant may submit a bill of costs within fourteen days of this order.


6
Accordingly, we hereby affirm the district court's judgment.  Rule 9(b)(5), Rules of the Sixth Circuit.